Twenty largest holdings Emerging Markets Growth Fund Ranking % Total % 31 Dec 08 31 Aug 09 Security portfolio Index1 Description 2 1 Samsung Electronics 3.6 2.5 Korea's top electronics manufacturer and a global leader in semiconductor production. 56 2 Gazprom 3.1 1.6 The largest natural gas producer and transporter in Russia. 1 3 America Movil 2.7 1.4 Latin America's largest cellular communications provider. 7 4 Reliance Industries 2.6 0.8 Manufactures a wide range of synthetic textiles, petrochemicals and plastics. Also involved in oil exploration and production, and electricity generation and distribution. 3 5 China Shenhua Energy 2.1 0.4 Energy company engaged in the production and transport of coal in China and the Asia Pacific region. 16 6 Sasol 2.0 0.7 Produces synthetic fuel, gasoline and chemical products. Also venturing into natural gas exploration. 10 7 Bharti Airtel 2.0 0.0 India's leading telecommunication services provider. 8 8 Vale 1.8 2.1 The world's largest exporter of iron ore. Also provides logistics services via an extensive rail network in Brazil. 11 9 Industrial and Commercial Bank of China 1.7 0.9 A state-owned commercial bank in China and one of the world's largest banks. na 10 LG Chem 1.6 0.2 Major chemical compnay serving a variety of industries throughout the world. Total companies 1 through 10 23.2 10.6 17 11 DLF Ltd. 1.6 0.1 Major real estate development company based in India. 4 12 Taiwan Semiconductor Manufacturing 1.4 1.4 One of the world's largest semiconductor manufacturers. 44 13 LG Electronics 1.2 0.4 Designs and manufactures appliances and home electronics. 30 14 Bank of China 1.2 0.9 One of China's largest commercial banks. 14 15 Banpu 1.2 0.1 Thailand-based energy company focused on coal mining and coal-fired power. 25 16 BYD 1.1 0.1 One of the largest makers of rechargeable batteries. 61 17 Bumiputra-Commerce Holdings 1.1 0.2 Involved in banking, financial services and real estate management. 20 18 Telmex International 1.0 0.1 Telecom operator mainly serving Brazil and Colombia, with an additional presence in Argentina, Chile, Ecuador and Peru. 88 19 Hypermarcas 1.0 0.0 Consumer products manufacturer based in Brazil. 101 20 Tencent Holdings 0.9 0.4 Major Internet service portal in China. Total companies 1 through 20 34.9 14.3 1MSCI Emerging MarketsInvestable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS® standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Topholdings by sector Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31 Aug 09 31 Aug 09 31 Dec 08 31 Aug 09 31Aug09 ENERGY 13.9 13.5 13.4 FINANCIALS 9.6 15.3 23.4 Gazprom 3.1 Industrial and Commercial Bank of China 1.7 Reliance Industries 2.6 DLF Ltd. 1.6 China Shenhua Energy 2.1 Bank of China 1.2 Sasol 2.0 Bumiputra-Commerce Holdings 1.1 Banpu 1.2 Itausa 0.9 Petroleo Brasileiro - Petrobras 0.9 China Construction Bank 0.6 OTHERS 1.6 Shinhan Financial Group 0.6 OTHERS 7.6 MATERIALS 11.9 11.5 13.9 12.0 13.4 13.5 Vale 1.8 Samsung Electronics 3.6 LG Chem 1.6 Taiwan Semiconductor Manufacturing 1.4 AngloGold Ashanti 0.7 BYD 1.1 Taiwan Cement 0.7 Tencent Holdings 0.9 Evraz 0.6 Hon Hai Precision Industry 0.8 Anhui Conch Cement 0.6 Delta Electronics 0.6 OTHERS 5.5 OTHERS 5.0 TELECOMMUNICATION SERVICES 16.4 12.5 9.0 INDUSTRIALS 7.1 8.2 America Movil 2.7 CCR 0.6 2.0 Weichai Power 0.6 Telmex International 1.0 China Railway Construction 0.5 Telmex 0.7 OTHERS 5.4 Telekomunikacja Polska 0.7 Bezeq 0.6 CONSUMER DISCRETIONARY 7.3 8.5 6.8 OTHER 4.8 LG Electronics 1.2 UTILITIES 3.7 3.2 3.7 Astra International 0.9 Energy Development Corp. 0.6 Genting 0.7 OTHERS 2.6 Hyundai Mobis 0.5 5.2 OTHER 1.3 1.1 0.0 Baring Vostok Capital Partners 0.4 CONSUMER STAPLES 6.2 7.9 5.5 OTHERS 0.7 Hypermarcas 1.0 Fomento Economico Mexicano 0.8 Total equity 90.3 94.6 100.0 Wilmer International 0.6 Total fixed income 2.7 1.4 OTHERS 5.5 Total cash and equivalents 7.0 4.0 Total assets 100.0 100.0 HEALTH CARE 0.8 0.6 2.6 Bumrungrad Hospital 0.3 OTHERS 0.3 1MSCI Emerging MarketsInvestable Market Index Diversification by country Emerging Markets Growth Fund % Portfolio % Index1 31 Dec 99 31 Dec 00 31 Dec 01 31 Dec 02 31 Dec 03 31 Dec 04 31 Dec 05 31 Dec 06 31 Dec 07 31 Dec 08 31Aug09 31 Aug 09 LATIN AMERICA 27.9 31.4 30.2 29.4 22.5 23.0 19.5 18.2 14.0 21.2 19.4 21.0 BRAZIL 9.2 13.9 10.9 10.6 10.8 12.3 10.3 9.4 7.2 10.3 10.7 14.2 MEXICO 12.5 15.0 17.2 16.3 9.2 8.6 7.3 7.9 5.9 8.9 7.7 4.3 CHILE 1.8 1.2 1.1 1.6 1.4 1.2 0.5 0.5 0.4 1.8 1.0 1.4 ARGENTINA 2.9 0.7 0.2 0.2 0.4 0.3 0.3 0.1 0.2 0.0 0.0 0.0 PERU 1.1 0.3 0.6 0.5 0.4 0.1 0.1 0.0 0.0 0.1 0.0 0.5 REPUBLIC OF COLOMBIA 0.0 0.1 0.1 0.1 0.1 0.2 0.8 0.3 0.3 0.1 0.0 0.6 VENEZUELA 0.4 0.2 0.1 0.1 0.2 0.3 0.2 0.0 0.0 0.0 0.0 0.0 SOUTHEAST ASIA 14.8 14.3 15.7 20.8 22.0 19.6 16.4 16.6 18.0 16.1 18.8 14.6 INDIA 8.2 8.8 9.7 12.3 13.8 10.4 7.9 6.5 7.2 7.9 10.2 7.9 MALAYSIA 1.8 2.0 1.9 3.1 3.2 5.6 3.2 3.9 4.8 2.8 3.4 3.0 INDONESIA 2.7 1.6 1.9 2.5 3.1 2.6 3.0 3.4 2.7 2.3 2.3 1.8 THAILAND 0.6 0.1 0.7 1.9 1.3 0.6 1.9 1.5 1.7 2.0 1.6 1.4 PHILIPPINES 1.4 1.8 1.5 1.0 0.6 0.3 0.3 0.8 1.3 1.0 1.1 0.5 PAKISTAN 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.1 0.0 SRI LANKA 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.2 0.1 0.1 0.0 VIETNAM 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 0.0 0.0 0.0 FAR EAST ASIA 22.0 22.9 31.2 28.2 33.5 33.4 37.5 34.1 30.2 34.6 35.6 43.2 SOUTH KOREA 11.0 10.1 15.2 18.2 18.6 17.6 20.2 11.0 9.2 7.3 10.6 13.4 CHINA 0.6 3.2 4.0 3.2 3.4 3.8 4.4 9.6 10.1 19.3 17.3 17.7 TAIWAN 9.1 8.2 11.8 5.9 10.5 10.5 11.4 11.9 9.7 7.0 6.7 12.1 HONG KONG 1.3 1.4 0.2 0.9 1.0 1.5 1.5 1.6 1.2 1.0 1.0 0.0 EUROPE/MIDDLE EAST/ AFRICA 24.7 21.7 16.7 17.1 17.4 17.9 21.7 23.9 26.4 14.8 16.5 21.2 RUSSIAN FEDERATION 1.7 1.9 3.9 5.4 5.6 3.1 3.3 5.6 11.7 3.1 5.3 5.3 SOUTH AFRICA 4.6 5.2 3.3 4.7 6.6 7.7 8.7 8.9 6.0 6.5 4.9 7.7 ISRAEL 2.7 3.6 1.0 0.3 0.5 1.9 4.3 2.5 1.8 1.6 1.4 2.9 POLAND 1.9 2.1 1.8 2.2 0.8 0.4 0.1 0.4 0.5 0.7 1.4 1.4 TURKEY 9.8 6.8 4.8 1.9 2.0 2.4 3.1 3.3 1.7 0.9 1.4 1.7 HUNGARY 2.0 0.6 0.7 1.4 1.0 0.9 0.2 0.3 0.0 0.2 0.0 0.6 CZECH REPUBLIC 0.5 0.3 0.2 0.4 0.4 0.9 0.0 0.1 0.0 0.3 0.9 0.6 EGYPT 0.8 0.6 0.2 0.2 0.2 0.3 1.6 2.1 3.6 1.1 1.0 0.7 MOROCCO 0.1 0.0 0.0 0.1 0.0 0.1 0.1 0.1 0.1 0.1 0.1 0.3 KAZAKHSTAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.3 0.5 0.0 0.0 0.0 SULTANATE OF OMAN 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.2 0.1 0.0 UNITED ARAB EMIRATES 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.0 0.0 0.0 NIGERIA 0.0 0.1 0.1 0.1 0.0 0.0 0.0 0.1 0.0 0.0 0.0 0.0 CROATIA 0.4 0.5 0.5 0.4 0.3 0.2 0.1 0.0 0.1 0.1 0.0 0.0 ESTONIA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 GHANA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 BOTSWANA 0.0 0.0 0.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 OTHER2 7.0 2.8 2.1 0.8 1.2 1.6 2.1 2.6 5.3 3.6 4.3 0.0 Total equity 96.4 93.1 95.9 96.3 96.6 95.5 97.2 95.4 93.9 90.3 94.6 100.0 Fixed income 1.2 0.6 1.5 1.8 1.6 0.9 1.0 0.9 0.4 2.7 1.4 Cash & equivalents 2.4 6.3 2.6 1.9 1.8 3.6 1.8 3.7 5.7 7.0 4.0 Total assets 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.00 100.00 1MSCI Emerging Markets Investable Market Index 2The current period includes 3.7% incompanies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. GIPS is a trademark owned by CFA Institute. Diversification by country Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31Aug09 31 Aug 09 31 Dec 08 31Aug 09 31Aug 09 LATIN AMERICA 21.2 19.4 21.0 EMERGING EUROPE/MIDDLE EAST/AFRICA 14.8 16.5 21.2 BRAZIL 10.3 10.7 14.2 SOUTH AFRICA 6.5 4.9 7.7 MEXICO 8.9 7.7 4.3 RUSSIAN FEDERATION 3.1 5.3 5.3 CHILE 1.8 1.0 1.4 ISRAEL 1.6 1.4 2.9 REPUBLIC OF COLOMBIA 0.1 0.0 0.6 TURKEY 0.9 1.4 1.7 PERU 0.1 0.0 0.5 POLAND 0.7 1.4 1.4 EGYPT 1.1 1.0 0.7 CZECH REPUBLIC 0.3 0.9 0.6 SOUTHEAST ASIA 16.1 18.8 14.6 HUNGARY 0.2 0.0 0.6 INDIA 7.9 10.2 7.9 MOROCCO 0.1 0.1 0.3 MALAYSIA 2.8 3.4 3.0 CROATIA 0.1 0.0 0.0 INDONESIA 2.3 2.3 1.8 SULTANATE OF OMAN 0.2 0.1 0.0 THAILAND 2.0 1.6 1.4 PHILIPPINES 1.0 1.1 0.5 PAKISTAN 0.0 0.1 0.0 OTHER2 3.6 4.3 0.0 SRI LANKA 0.1 0.1 0.0 FAR EAST ASIA 34.6 35.6 43.2 Total equity 90.3 94.6 100.0 CHINA 19.3 17.3 17.7 Total fixed income 2.7 1.4 SOUTH KOREA 7.3 10.6 13.4 Total cash and equivalents 7.0 4.0 TAIWAN 7.0 6.7 12.1 Total assets 100.0 100.0 HONG KONG 1.0 1.0 0.0 1MSCIEmerging MarketsInvestable Market Index 2The current period includes 3.7% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 August 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 April 14.88 14.88 16.93 17.29 Year 2004 18.87 20.74 22.45 25.55 May 17.62 17.62 17.36 17.79 June -1.32 -1.32 -1.40 -1.22 2nd qtr. 33.33 33.33 35.30 36.47 July 10.42 10.42 11.04 11.41 August 0.94 0.94 -0.37 -0.18 Lifetime return Cumulative% 2,295.49 3,709.74 Annualized% 14.63 16.94 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30November 2007and MSCI Emerging Markets Investable Market Index with no dividends thereafter. 4MSCIEmerging Markets Investable Market Indexwith dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 August 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable Market Indexwithdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 August 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.28 14.01 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.06 3.30 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 1st qtr. -6.87 -6.87 -11.67 -11.35 1st qtr. 2.06 2.06 1.20 1.80 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. 5.91 5.91 3.00 4.12 3rd qtr. -24.79 -24.79 -27.71 -27.04 3rd qtr. 16.33 16.33 17.01 17.95 4th qtr. -27.69 -25.28 -27.74 -27.40 4th qtr. 7.20 10.03 6.83 7.18 Year 2008 -51.12 -49.49 -54.91 -53.78 Year 2005 34.79 38.36 30.31 34.00 2009 2004 January -4.68 -4.68 -6.58 -6.43 1st qtr. 9.13 9.13 8.87 9.59 February -3.42 -3.42 -5.51 -5.43 2nd qtr. -10.98 -10.98 -10.34 -9.64 March 11.50 11.50 14.11 14.35 3rd qtr. 7.65 7.65 7.39 8.14 1st qtr. 2.65 2.65 0.74 1.18 4th qtr. 13.66 15.44 16.81 17.24 April 14.88 14.88 16.93 17.29 Year 2004 18.87 20.74 22.45 25.55 May 17.62 17.62 17.36 17.79 June -1.32 -1.32 -1.40 -1.22 2nd qtr. 33.33 33.33 35.30 36.47 July 10.42 10.42 11.04 11.41 August 0.94 0.94 -0.37 -0.18 Lifetime return Cumulative% 2,295.49 3,709.74 Annualized% 14.63 16.94 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 30 November 2007 and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging Markets Investable Market Index with dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 31 May 1986 -31 August 2009) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.79 7.79 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.47 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.62 10.62 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.79 20.79 23.62 24.40 3rd qtr. -16.68 -16.68 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.72 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.87 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.45 27.95 32.36 32.60 Year 1996 12.40 16.38 3.92 6.03 Year 1993 70.35 72.68 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.03 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.67 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.68 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.67 -5.67 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.32 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.24 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.45 16.45 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1 January 1988. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through30 November 2007and MSCI Emerging Markets Investable Market Indexwith no dividends thereafter. 4MSCI Emerging MarketsInvestable MarketIndexwith netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 31 December 2000, MSCIEmerging Markets Index with net dividends reinvestedthrough 30 November 2007, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund Results as of 30 June2009 Calendar YTD 31 Aug 09 Q209 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 53.26 33.55 -22.50 7.43 18.42 10.72 9.13 14.21 17.98 - net of operating expenses 52.55 33.33 -23.08 6.68 17.59 9.95 8.34 13.27 16.95 MSCI Emerging Markets IMI with net dividends reinvested 53.56 36.47 -26.86 3.15 14.85 8.81 5.50 10.54 12.22 MSCI World Index with net dividends 20.52 20.94 -29.13 -7.63 0.46 -0.45 5.11 5.57 7.68 MSCI EAFE Index with net dividends 24.42 25.61 -31.19 -7.79 2.55 1.42 3.70 4.07 7.12 S&P 500 Index with income reinvested 14.97 15.93 -26.21 -8.22 -2.25 -2.22 6.91 7.73 8.74 Lifetime: 31 May 1986 -31August2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from 31 May 1986 through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Investment results Emerging Markets Growth Fund Results as of 30 June2009 Calendar YTD 31Aug09 Q209 1 year 3 years 5 years 10years 15years 20 years Lifetime % Emerging Markets Growth Fund - gross of operating expenses 53.26 33.55 -22.50 7.43 18.42 10.72 9.13 14.21 17.98 - net of operating expenses 52.55 33.33 -23.08 6.68 17.59 9.95 8.34 13.27 16.95 MSCI Emerging Markets IMI with net dividends reinvested 53.56 36.47 -26.86 3.15 14.85 8.81 5.50 10.54 12.22 MSCI World Index with net dividends 20.52 20.94 -29.13 -7.63 0.46 -0.45 5.11 5.57 7.68 MSCI EAFE Index with net dividends 24.42 25.61 -31.19 -7.79 2.55 1.42 3.70 4.07 7.12 S&P 500 Index with income reinvested 14.97 15.93 -26.21 -8.22 -2.25 -2.22 6.91 7.73 8.74 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. Lifetime: 31 May 1986 -31August 2009 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI reflects S&P/IFC Global Composite Index with grossdividends reinvested from 31 May 1986 through 31 December 1987, MSCIEmerging Markets Index withgross dividends reinvested through 31 December 2000,MSCI Emerging Markets Index with net dividends reinvested through 30 November 2007, and MSCI Emerging Markets Investable MarketIndex with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) MSCI EAFEwith net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International Sarl) All indices are unmanaged. Diversification by sector and industry Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 31 Dec 08 31Aug 09 31 Aug 09 31 Dec 08 31Aug09 31 Aug 09 13.9 13.5 13.4 0.8 0.6 2.6 ENERGY EQUIPMENT & SERVICES 0.2 0.3 0.1 HEALTH CARE EQUIPMENT & SUPPLIES 0.0 0.0 0.1 OIL GAS & CONSUMABLE FUELS 13.7 13.2 13.3 HEALTH CARE PROVIDERS & SERVICES 0.7 0.5 0.2 MATERIALS 11.9 11.5 13.9 PHARMACEUTICALS 0.1 0.1 2.3 CHEMICALS 0.6 2.1 2.6 CONSTRUCTION MATERIALS 3.3 3.0 1.3 FINANCIALS 9.6 15.3 23.4 CONTAINERS & PACKAGING 0.0 0.1 0.1 COMMERICAL BANKS 4.8 9.9 14.9 METALS & MINING 7.2 5.8 9.4 THRIFTS & MORTGAGE FINANCE 0.5 0.5 0.4 PAPER & FOREST PRODUCTS 0.8 0.5 0.5 DIVERSIFIED FINANCIAL SERVICES 0.5 0.6 1.6 INDUSTRIALS 7.2 7.1 8.2 CONSUMER FINANCE 0.0 0.0 0.1 AEROSPACE & DEFENSE 0.1 0.1 0.1 CAPITAL MARKETS 0.0 0.0 1.1 BUILDING PRODUCTS 0.0 0.0 0.2 INSURANCE 0.5 0.6 2.6 CONSTRUCTION & ENGINEERING 2.8 2.9 2.0 REAL ESTATE INVESTMENT TRUSTS (REITS) 0.0 0.1 0.2 ELECTRICAL EQUIPMENT 1.2 1.1 0.7 REAL ESTATE MANAGEMENT & DEVELOPMENT 3.3 3.6 2.5 INDUSTRIAL CONGLOMERATES 0.6 0.4 2.0 INFORMATION TECHNOLOGY 12.0 13.4 13.5 MACHINERY 0.6 0.9 1.1 INTERNET SOFTWARE & SERVICES 2.3 2.1 0.8 TRADING COMPANIES & DISTRIBUTORS 0.1 0.1 0.3 IT SERVICES 0.4 0.8 1.5 COMMERCIAL SERVICES & SUPPLIES 0.0 0.0 0.1 SOFTWARE 0.4 0.9 0.5 AIR FREIGHT & LOGISTICS 0.0 0.0 0.1 COMMUNICATIONS EQUIPMENT 0.0 0.0 0.2 AIRLINES 0.1 0.1 0.3 COMPUTERS & PERIPHERALS 0.8 1.4 1.7 MARINE 0.1 0.0 0.5 ELECTRONIC EQUIPT, INSTR. & COMPONENTS 2.3 3.0 2.8 ROAD & RAIL 0.3 0.6 0.2 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT 5.8 5.2 6.0 TRANSPORTATION INFRASTRUCTURE 1.3 0.9 0.6 CONSUMER DISCRETIONARY 7.3 8.5 6.8 TELECOMMUNICATION SERVICES 16.4 12.5 9.0 AUTO COMPONENTS 0.4 0.9 0.5 DIVERSIFIED TELECOMMUNICATION SERVICES 6.5 5.0 3.0 AUTOMOBILES 0.3 0.9 1.3 WIRELESS TELECOMMUNICATION SERVICES 9.9 7.5 6.0 HOUSEHOLD DURABLES 0.5 1.2 1.2 UTILITIES 3.7 3.2 3.7 LEISURE EQUIPMENT & PRODUCTS 0.3 0.0 0.1 ELECTRIC UTILITIES 2.9 2.3 2.0 TEXTILES, APPAREL, & LUXURY GOODS 0.4 1.1 0.5 GASUTILITIES 0.0 0.0 0.4 HOTELS, RESTAURANTS & LEISURE 1.3 1.3 0.6 MULTI UTILITIES 0.0 0.0 0.1 DIVERSIFIED CONSUMER SERVICES 0.9 0.1 0.1 WATER UTILITIES 0.2 0.1 0.2 MEDIA 1.3 1.0 1.1 INDEPENDENT POWER PROD & ENERGY TRADERS 0.6 0.8 1.0 DISTRIBUTORS 0.3 0.1 0.2 OTHER 1.3 1.1 0.0 INTERNET & CATALOG RETAIL 0.0 0.0 0.1 EMERGING MARKET FUNDS/PARTNERSHIPS 1.3 1.1 0.0 MULTILINE RETAIL 0.6 0.8 0.6 Total equity 90.3 94.6 100.0 SPECIALTY RETAIL 1.0 1.1 0.5 Total fixed income 2.7 1.4 CONSUMER STAPLES 6.2 7.9 5.5 Total cash and equivalents 7.0 4.0 FOOD & STAPLES RETAILING 1.7 1.2 1.2 Total assets 100.0 100.0 BEVERAGES 1.0 2.6 1.1 FOOD PRODUCTS 2.0 2.0 2.1 TOBACCO 0.3 0.3 0.5 HOUSEHOLD PRODUCTS 1.2 1.5 0.3 PERSONAL PRODUCTS 0.0 0.3 0.3 1MSCI Emerging Markets Investable Market Index This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request.GIPs is a trademark owned by CFA Institute. Notable purchases and sales Emerging Markets Growth Fund 31 December 2008 -31August2009 Purchases Sales Security name Amount($) New Security Name Amount ($) Eliminated Gazprom 276,527,535 Harmony Gold Mining 140,309,529 LG Chem 168,461,849 ■ China Shenhua Energy 121,852,925 Sasol 113,223,369 Rosneft 92,625,676 ■ Bharti Airtel 84,240,802 Telekomunikasi Indonesia 88,931,509 Bumiputra-Commerce Holdings 68,974,854 Nine Dragons Paper Industries 67,898,951 Itausa 65,840,710 China High Speed Transmission Equipment 54,218,731 Genting 63,920,981 ■ Anhui Conch Cement 54,017,124 Industrial and Commercial Bank of China 57,912,053 eBay Gmarket 53,020,211 ■ Cathay Financial Holding 57,179,073 ■ Taiwan Semiconductor Manufacturing 52,801,156 Turk Telekom 50,933,478 BRF - Brasil Foods 50,326,607 ■ Tencent Holdings 46,791,647 Shangri-La Asia 44,162,016 Acer 45,244,640 ■ China Mobile Ltd. 42,697,425 Bank Pekao 43,580,584 Alibaba.com 42,300,629 LG Electronics 42,158,180 Cemig 41,250,420 Hypermarcas 39,597,556 BYD 40,408,973 Shinhan Financial Group 37,517,922 OGX 36,708,524 ■ Bank of China 35,574,135 MediaTek 36,664,589 Wistron 34,659,663 ■ AngloGold Ashanti 36,148,220 Pretoria Portland Cement 32,617,418 ■ COSCO Pacific 34,083,456 ■ United Spirits 32,504,788 SINOPEC 33,998,104 ■ Reflects largestpurchases and sales of commmon stock.Excludes depository receipts, fixed income, and other non-equity securities. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS®standards, which if not included herein, are available upon request. GIPS is a trademark owned byCFA Institute. [logo - Capital InternationalSM] Emerging Markets Growth FundSM Seeks long-term growth of capital by investing in companies operating in developing countries around the world [cover: global map] Annual report for the year ended June 30, 2009 Dear shareholders: Emerging markets stocks sustained double-digit losses over a fiscal year marked by substantial volatility in global markets and a dramatic slide in world economic growth.
